              Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 1 of 19


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       JEROME DRISCOLL,                                          Case No. 1:20-cv-00602-DAD-EPG-HC

12                       Petitioner,                               FINDINGS AND RECOMMENDATION
                                                                   RECOMMENDING DENIAL OF PETITION
13               v.                                                FOR WRIT OF HABEAS CORPUS

14       R. FISHER, JR.,

15                       Respondent.

16

17              Petitioner Jerome Driscoll is a state prisoner proceeding pro se with a petition for writ of

18 habeas corpus pursuant to 28 U.S.C. § 2254. In the petition, Petitioner asserts that trial and

19 appellate counsel were ineffective, the state court abused its discretion by denying habeas relief
20 on an actual innocence claim that was not asserted by Petitioner, and the state courts violated

21 California Rule of Court 4.551(c) by failing to issue an order to show cause. For the reasons

22 discussed herein, the undersigned recommends denial of the petition for writ of habeas corpus.

23                                                            I.
24                                                  BACKGROUND
25              On June 10, 2015, Petitioner was convicted by a jury in the Madera County Superior

26 Court of corporal injury to a cohabitant, false imprisonment, and forcible sexual penetration.
      1
27 (CT 203). Petitioner was sentenced to an imprisonment term of four years for corporal injury

28   1
         “CT” refers to the Clerk’s Transcript on Appeal lodged by Respondent on September 17, 2020. (ECF No. 17).


                                                              1
           Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 2 of 19


 1 and ten years for sexual assault. Petitioner’s three-year sentence for false imprisonment was

 2 stayed. (CT 203; 5 RT2 1216).

 3           On November 1, 2017, the California Court of Appeal, Fifth Appellate District affirmed

 4 the judgment. People v. Driscoll, No. F072233, 2017 WL 4943947 (Cal. Ct. App. Nov. 1, 2017).

 5 On January 10, 2018, the California Supreme Court denied the petition for review. (LDs3 13, 14).

 6 Petitioner filed multiple state habeas petitions, which were all denied. (LDs 15–24).

 7           On April 28, 2020, Petitioner commenced the instant proceeding by filing a federal

 8 habeas petition, which alleges the following claims for relief: (1) ineffective assistance of trial

 9 counsel; (2) ineffective assistance of appellate counsel; (3) abuse of discretion by the state court

10 in denying habeas relief on an actual innocence claim that was not asserted by Petitioner; and (4)

11 violation of California Rule of Court 4.551(c) by failing to issue an order to show cause. (ECF

12 No. 1). Respondent filed an answer, and Petitioner filed a traverse. (ECF Nos. 16, 24).

13                                                          II.
14                                          STATEMENT OF FACTS4
15           I. Sexual Assault of Grace O.
16           In October 2014, defendant and his girlfriend, Amanda O., were living together.
             Amanda’s younger sister, Grace O., was 14 years old and lived at home with her
17           parents. In early October, Grace and Amanda’s son went to a football game and
             then to defendant’s house. That night, Grace and Amanda were in the living room
18           when they saw something animal-like run past the sliding glass door. They
             opened the door to look and, seeing nothing, shut it again. Defendant came out of
19           his room. He appeared to be angry and told Grace she had better not have her
             boyfriend come over. Grace did not know defendant well. She had only seen him
20           on two prior occasions, when he and Amanda came over for dinner. Defendant’s
             anger scared her somewhat and she cried.
21
             That night, Grace slept on the floor of defendant’s son’s room. The next morning,
22           everything seemed fine again. Defendant and Amanda dropped Grace, Amanda’s
             son, defendant’s son and a friend of defendant’s son off at a nearby swimming
23           hole. Defendant and Amanda picked them up several hours later in the mid-
             afternoon and they went back to defendant’s house. Amanda told Grace to pick
24           some potatoes for dinner and then left. Defendant’s son and Amanda’s son were
             playing video games in the house and had headphones on.
25           Grace went outside to the garden and was on her knees picking potatoes when
             defendant came up to her. He did not address her and did not answer when she
26
     2
       “RT” refers to the Reporter’s Transcript on Appeal lodged by Respondent on September 17, 2020. (ECF No. 17).
27   3
       “LD” refers to the documents lodged by Respondent on November 21, 2018. (ECF No. 15).
     4
       The Court relies on the California Court of Appeal’s November 1, 2017 opinion for this summary of the facts of
28   the crime. See Vasquez v. Kirkland, 572 F.3d 1029, 1031 n.1 (9th Cir. 2009).


                                                             2
              Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 3 of 19


 1              asked if he needed anything. Defendant grabbed Grace’s arms and pushed her
                toward the tree line. As she struggled, he pulled down her pants and penetrated
 2              her vagina with his fingers. Grace kept telling him to stop and she screamed
                twice. Defendant stopped after she screamed the second time, and she pulled her
 3              pants up and went back to the house. Grace testified defendant did not say a word
                during the assault and his face was expressionless.
 4
                Grace, who lived in Coarsegold, did not know the address of defendant’s house or
 5              where it was located, other than somewhere on Road 600 in the town of
                Ahwahnee. When she got back to the house, she called her boyfriend and asked
 6              him to pick her up at the Hitching Post, a store and bar approximately five miles
                away. Amanda returned and Grace asked for a ride to the Hitching Post but did
 7              not tell Amanda what happened. Amanda told her that defendant would take her.

 8              During the ride to the Hitching Post, Grace was scared. Defendant stroked her left
                leg during the drive. She kept pushing his hand away and he kept returning it to
 9              her leg. She testified that they did not speak during the ride.

10              When they arrived at the Hitching Post, Grace’s boyfriend was waiting for her.
                He drove her home and, approximately 30 minutes into the drive, she told him
11              defendant had touched her but he was unable to get any further information from
                her. She appeared quiet and sad. She later told him what happened.
12
                When Grace’s father got up for work early the next morning, she told him
13              defendant touched her and “[h]e freaked out.”5 Grace subsequently reported the
                assault to her school guidance counselor and the counselor called the sheriff’s
14              department. As a result of the assault, Grace sustained scratches to her arms, one
                of which left a scar.
15
                II. Domestic Violence Against Amanda O.
16
                Later that month, Amanda called her mother, Paula O. Amanda was scared and
17              said she needed to get out of there. Paula was still out of town caring for her
                mother so she called a friend of Amanda’s, Patricia L., and asked her to pick
18              Amanda up.

19              Amanda was waiting for Patricia at the bottom of the driveway to defendant’s
                house. Amanda’s eyes were black, she was walking slowly, holding her ribs and
20              she was hunched over. The top of her head felt mushy to Patricia and her ribs felt
                fractured. Amanda told Patricia defendant punched her until she lost
21              consciousness and she then woke up to him punching her. Patricia started to cry
                because she had “never seen anybody look like that before.” Patricia took
22              Amanda to her own house first and then later to Amanda’s parents’ house.
                Patricia wanted Amanda to go to the emergency room and file a police report but
23              Amanda refused and it eventually cost them their friendship.

24              Paula returned home on November 3, 2014, and described Amanda as
                “brutalized.” Amanda had two black eyes and her face was severely beaten. She
25              was unable to stand, walk or lie down to sleep, and she had trouble breathing. She
                had to stay in a sitting position and needed to be lifted to stand up. Paula testified
26              Amanda told her defendant hit, kicked and stomped her, causing her to pass out.
                Defendant would wait for her to wake up and then hit her again. Amanda refused
27              to see a doctor, however, and would not allow her parents to photograph her

28   5
         At the time, Grace's mother was out of town caring for her own mother.


                                                               3
              Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 4 of 19


 1              injuries. Paula testified Amanda said she tried to leave on numerous occasions
                and defendant would not let her.
 2
                Paula subsequently contacted the police and on November 7, 2014, Madera
 3              County Sheriff’s Deputy Brian Cunnings came to the house to take a report. He
                observed residual bruising around Amanda’s eyes and cheeks, and she held her
 4              sides in pain. She refused medical treatment, however, and he did not take any
                pictures because his camera battery was dead. Amanda told Cunnings defendant
 5              wanted to know the name of someone who had been at the house and he beat her
                after she was unable to remember. Amanda also told him defendant would not let
 6              her leave. When Cunnings talked to defendant, he denied hitting Amanda but
                admitted choking her to the ground twice.
 7
                III. Prior Uncharged Sexual Offenses and Acts of Domestic Violence
 8
                         A. Sex Offense Against S.W.
 9
                In the spring of 1998, S.W. was 15 years old. Her friends Heidi and Kathryn M.
10              were 14 years old.6 S.W. testified that she and Heidi contacted defendant to obtain
                some marijuana.7 Defendant showed up at S.W.’s house with a friend and the four
11              then smoked marijuana in a trailer next to S.W.’s grandmother's house. S.W.
                noticed the marijuana had white powder on it. Defendant told her it was cocaine.
12              After she smoked it, she felt “[v]ery, very high” and “[b]lacked out.”

13              S.W. woke up later to find defendant on top of her. It was sometime during the
                night and still dark outside. Her pants were off but her underwear was still on.
14              Everything was a blur. She pushed defendant and told him to get off of her. He
                said okay and she blacked out again. S.W. next woke to defendant “telling [her]
15              that if [she] told anyone he would fucking kill [her] and the door shutting on the
                trailer.” S.W. later woke up again and it was daylight. Her bottoms were off but
16              she still had her shirt on. Her vagina was sore, uncomfortable and bloody, and
                there was blood on the blanket underneath her. S.W. testified she did not tell
17              anyone what happened.

18              Kathryn M. testified that she was there that night with S.W., Heidi, defendant and
                defendant’s friend. She knew defendant because she had dated his brother. The
19              group was together drinking and smoking pot. Kathryn and Heidi were drunk and
                lying down on the floor in one of the rooms after “decid[ing] to pass out.”
20              Kathryn woke up to Heidi “getting loud with [defendant].” It was approximately
                1:00 in the morning and he was on top of Heidi trying to kiss her. Heidi grabbed a
21              pocketknife from her boot and told defendant to get off. Defendant got off and
                said, “ ‘If you are not going to play, then I’m just going to go play with your
22              friend, [S.W.].’ ” Kathryn and Heidi went back to sleep.

23              The next morning, Kathryn gathered her things and her parents picked her up. She
                did not see S.W. that morning. S.W. later told her and Heidi that defendant had
24              raped her but S.W. did not want to go to the police.

25                       B. Sex Offense Against Danielle G.

26              In 1999, Danielle G. went to a barbecue at defendant’s mother's house with her
                friend, Greg. She was 14 years old at the time. There were 10 to 15 men present
27
     6
         Heidi died several years before trial.
28   7
         Defendant was 19 or 20 years old in the spring of 1998.


                                                                   4
     Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 5 of 19


 1    and she was the only girl. People were drinking beer and tequila at the barbecue.
      Danielle drank a bottle of tequila and was extremely intoxicated. She was unable
 2    to walk, talk or stay awake. Danielle drifted in and out of consciousness. She
      recalled being in a room with coats at some point and throwing up on the bed.
 3
      When Danielle came to later, she was outside and some of the people at the
 4    barbecue decided defendant would take her home. She did not know him but
      estimated he was in his early 20’s. Defendant drove Danielle to his apartment,
 5    telling her he needed to stop and get something first. He helped her inside.
      Someone else was there and she recalled that person leaving before she blacked
 6    out again.

 7    Danielle woke up on the couch without any clothes on. Defendant was on top of
      her trying to insert his penis into her vagina. Danielle testified she was a virgin so
 8    did not really understand what was happening but she felt burning pain in her
      vagina. She told defendant it hurt and asked him to stop several times. After
 9    attempting to penetrate her approximately four times, defendant finally stopped.
      Defendant told her not to tell anyone because he could get in a lot of trouble. He
10    also told her that he used to watch her walk home from school and he wanted to
      offer her a ride but was too scared. Danielle testified she was terrified and
11    embarrassed. After defendant took her home, she told her sister what happened.

12           C. Domestic Violence Against Amber L.

13    Amber L. had been in a five- to six-year long relationship with defendant and they
      have one child together. She testified when their son was three or four weeks old,
14    defendant became enraged over a spoiled steak and threw it at Amber. The steak
      hit Amber in the face and then slid down on their son, who was in her arms.
15    Amber started crying and they started screaming at each other. Defendant slid a
      long dining table bench into Amber’s shins, which caused her to double over in
16    pain. Defendant grabbed two glasses and threw them at Amber.

17    Amber then put the baby down to clean up the glass. As she was cleaning up,
      defendant grabbed her, rolled her up in the living room floor rug and started
18    kicking her around. Defendant kicked off Amber’s acrylic nails, causing her
      fingers to bleed. Defendant also kicked her in the face, threw her around and told
19    her that if she told anyone, “he was going to cut [her] up in little pieces and burn
      [her] in the fireplace.” After he was done and walked away, Amber got out of the
20    rug and tended to their screaming son.

21    That night, they had to pick up defendant’s other son, so they drove to North
      Fork. During the drive, defendant was “socking [her] in the arm,” screaming at
22    her over the steak and threatening to chop her up and burn her. When they
      stopped for gas and defendant went inside to buy a drink, Amber took the truck
23    and drove to her mother’s house. Approximately six weeks later, Amber returned
      to defendant.
24
      Amber testified about another fight during which defendant slammed her head
25    into the bedroom wall five or six times, which knocked a hole in the wall and
      made her head bleed. Defendant’s mother was in the house and tried to intervene
26    but defendant shut and locked the bedroom door. Defendant continued to hit
      Amber. After his mother said something he did not like, defendant grabbed her by
27    the arm, walked her to her car and made her leave. While defendant was escorting
      his mother to her car, Amber called her mother at work and asked her to come
28    home. Amber’s mother came home and called the police on the way.


                                                5
          Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 6 of 19


 1
            Approximately four or five months later, Amber and defendant’s relationship
 2          ended for good. Amber testified that defendant rolled her up in the rug and kicked
            her at least once a week, so it happened “all the time.” She also testified defendant
 3          hit her throughout their relationship and she made numerous reports to the police,
            but never followed through with them.
 4

 5 Driscoll, 2017 WL 4943947, at *1–4 (footnotes in original)

 6                                                  III.

 7                                     STANDARD OF REVIEW

 8          Relief by way of a petition for writ of habeas corpus extends to a person in custody

 9 pursuant to the judgment of a state court if the custody is in violation of the Constitution or laws

10 or treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

11 529 U.S. 362, 375 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed

12 by the United States Constitution. The challenged convictions arise out of the Madera County

13 Superior Court, which is located within the Eastern District of California. 28 U.S.C. § 2254(a);

14 28 U.S.C. § 2241(d).

15          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

16 of 1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

17 enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v. Wood, 114 F.3d 1484, 1499 (9th

18 Cir. 1997) (en banc). The instant petition was filed after the enactment of AEDPA and is

19 therefore governed by its provisions.
20          Under AEDPA, relitigation of any claim adjudicated on the merits in state court is barred

21 unless a petitioner can show that the state court’s adjudication of his claim:

22                 (1) resulted in a decision that was contrary to, or involved an
                   unreasonable application of, clearly established Federal law, as
23                 determined by the Supreme Court of the United States; or

24                 (2) resulted in a decision that was based on an unreasonable
                   determination of the facts in light of the evidence presented in the
25                 State court proceeding.

26 28 U.S.C. § 2254(d); Davis v. Ayala, 576 U.S. 257, 268–69 (2015); Harrington v. Richter, 562
27 U.S. 86, 97–98 (2011); Williams, 529 U.S. at 413. Thus, if a petitioner’s claim has been

28 “adjudicated on the merits” in state court, “AEDPA’s highly deferential standards” apply. Ayala,


                                                     6
          Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 7 of 19


 1 576 U.S. at 269. However, if the state court did not reach the merits of the claim, the claim is

 2 reviewed de novo. Cone v. Bell, 556 U.S. 449, 472 (2009).

 3          In ascertaining what is “clearly established Federal law,” this Court must look to the

 4 “holdings, as opposed to the dicta, of [the Supreme Court’s] decisions as of the time of the

 5 relevant state-court decision.” Williams, 529 U.S. at 412. In addition, the Supreme Court

 6 decision must “‘squarely address[] the issue in th[e] case’ or establish a legal principle that

 7 ‘clearly extend[s]’ to a new context to the extent required by the Supreme Court in . . . recent

 8 decisions”; otherwise, there is no clearly established Federal law for purposes of review under

 9 AEDPA and the Court must defer to the state court’s decision. Moses v. Payne, 555 F.3d 742,

10 754 (9th Cir. 2008) (alterations in original) (quoting Wright v. Van Patten, 552 U.S. 120, 125,

11 123 (2008)).

12          If the Court determines there is clearly established Federal law governing the issue, the

13 Court then must consider whether the state court’s decision was “contrary to, or involved an

14 unreasonable application of, [the] clearly established Federal law.” 28 U.S.C. § 2254(d)(1). A

15 state court decision is “contrary to” clearly established Supreme Court precedent if it “arrives at

16 a conclusion opposite to that reached by [the Supreme Court] on a question of law or if the state

17 court decides a case differently than [the Supreme Court] has on a set of materially

18 indistinguishable facts.” Williams, 529 U.S. at 413. A state court decision involves “an

19 unreasonable application of[] clearly established Federal law” if “there is no possibility
20 fairminded jurists could disagree that the state court’s decision conflicts with [the Supreme

21 Court’s] precedents.” Richter, 562 U.S. at 102. That is, a petitioner “must show that the state

22 court’s ruling on the claim being presented in federal court was so lacking in justification that

23 there was an error well understood and comprehended in existing law beyond any possibility for

24 fairminded disagreement.” Id. at 103.

25          If the Court determines that the state court decision was “contrary to, or involved an

26 unreasonable application of, clearly established Federal law,” and the error is not structural,
27 habeas relief is nonetheless unavailable unless it is established that the error “had substantial and

28 injurious effect or influence” on the verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)


                                                      7
          Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 8 of 19


 1 (internal quotation mark omitted) (quoting Kotteakos v. United States, 328 U.S. 750, 776

 2 (1946)).

 3          AEDPA requires considerable deference to the state courts. Generally, federal courts

 4 “look through” unexplained decisions and review “the last related state-court decision that does

 5 provide a relevant rationale,” employing a rebuttable presumption “that the unexplained decision

 6 adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). This presumption

 7 may be rebutted “by showing that the unexplained affirmance relied or most likely did rely on

 8 different grounds than the lower state court’s decision, such as alternative grounds for affirmance

 9 that were briefed or argued to the state supreme court or obvious in the record it reviewed.” Id.

10          “When a federal claim has been presented to a state court[,] the state court has denied

11 relief,” and there is no reasoned lower-court opinion to look through to, “it may be presumed that

12 the state court adjudicated the claim on the merits in the absence of any indication or state-law

13 procedural principles to the contrary.” Richter, 562 U.S. at 99. Where the state court reaches a

14 decision on the merits and there is no reasoned lower-court opinion, a federal court

15 independently reviews the record to determine whether habeas corpus relief is available under §

16 2254(d). Walker v. Martel, 709 F.3d 925, 939 (9th Cir. 2013). “Independent review of the record

17 is not de novo review of the constitutional issue, but rather, the only method by which we can

18 determine whether a silent state court decision is objectively unreasonable.” Himes v.

19 Thompson, 336 F.3d 848, 853 (9th Cir. 2003). The federal court must review the state court
20 record and “must determine what arguments or theories . . . could have supported, the state

21 court’s decision; and then it must ask whether it is possible fairminded jurists could disagree that

22 those arguments or theories are inconsistent with the holding in a prior decision of [the Supreme]

23 Court.” Richter, 562 U.S. at 102.

24                                                    IV.

25                                              DISCUSSION

26          A. Ineffective Assistance of Counsel

27          In his first and second claims for relief, Petitioner asserts ineffective assistance of trial

28 counsel for allowing Petitioner’s domestic violence and sexual assault charges to be joined for


                                                       8
              Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 9 of 19


 1 trial and ineffective assistance of appellate counsel for failure to raise on direct appeal trial

 2 counsel’s error. (ECF No. 1 at 5, 7).8 Respondent argues that “Petitioner cannot show that the

 3 California Supreme Court’s rejection of his claims was objectively unreasonable under

 4 controlling authority of the United States Supreme Court, so his claim[s] here must fail.” (ECF

 5 No. 16 at 14).

 6              1. Strickland Legal Standard

 7              The clearly established federal law governing ineffective assistance of counsel claims is

 8 Strickland v. Washington, 466 U.S. 668 (1984), which requires a petitioner to show that (1)

 9 “counsel’s performance was deficient,” and (2) “the deficient performance prejudiced the

10 defense.” Id. at 687. To establish deficient performance, a petitioner must demonstrate that

11 “counsel’s representation fell below an objective standard of reasonableness” and “that counsel

12 made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the

13 defendant by the Sixth Amendment.” Id. at 688, 687. Judicial scrutiny of counsel’s performance

14 is highly deferential. A court indulges a “strong presumption” that counsel’s conduct falls within

15 the “wide range” of reasonable professional assistance. Id. at 687. To establish prejudice, a

16 petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional

17 errors, the result of the proceeding would have been different. A reasonable probability is a

18 probability sufficient to undermine confidence in the outcome.” Id. at 694. A court “asks whether

19 it is ‘reasonable likely’ the result would have been different. . . . The likelihood of a different
20 result must be substantial, not just conceivable.” Richter, 562 U.S. at 111–12 (citing Strickland,

21 466 U.S. at 696, 693).

22              When § 2254(d) applies, “[t]he pivotal question is whether the state court’s application of

23 the Strickland standard was unreasonable. This is different from asking whether defense

24 counsel’s performance fell below Strickland’s standard.” Richter, 562 U.S. at 101. Moreover,

25 because Strickland articulates “a general standard, a state court has even more latitude to

26 reasonably determine that a defendant has not satisfied that standard.” Knowles v. Mirzayance,
27 556 U.S. 111, 123 (2009) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). “The

28   8
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               9
          Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 10 of 19


 1 standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two

 2 apply in tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105 (citations omitted). Thus, “for

 3 claims of ineffective assistance of counsel . . . AEDPA review must be ‘doubly deferential’ in

 4 order to afford ‘both the state court and the defense attorney the benefit of the doubt.’” Woods v.

 5 Donald, 575 U.S. 312, 316–17 (2015) (quoting Burt v. Titlow, 571 U.S. 12, 15 (2013)). When

 6 this “doubly deferential” judicial review applies, the appropriate inquiry is “whether there is any

 7 reasonable argument that counsel satisfied Strickland’s deferential standard.” Richter, 562 U.S.

 8 at 105.

 9           2. Analysis

10           Petitioner’s ineffective assistance of trial counsel and appellate counsel claims were

11 raised in all of Petitioner’s state habeas petitions. (LDs 15, 17, 19, 21, 23). The Madera County

12 Superior Court denied relief in a reasoned decision. (LD 16). The California Court of Appeal

13 denied Petitioner’s three subsequent petitions. The first two denials were without prejudice with

14 citation to People v. Duvall, 9 Cal.4th 464, 474 (Cal. 1995) (“The petition should both (i) state

15 fully and with particularity the facts on which relief is sought [citations], as well as (ii) include

16 copies of reasonably available documentary evidence supporting the claim, including pertinent

17 portions of trial transcripts and affidavits or declarations.”). (LDs 18, 20). The California Court

18 of Appeal summarily denied the third petition. (LD 22). On April 15, 2020, the California

19 Supreme Court summarily denied Petitioner’s state habeas petition. (LD 24).
20           As federal courts “look through” summary denials and review “the last related state-court

21 decision that does provide a relevant rationale,” Wilson, 138 S. Ct. at 1192, this Court will

22 examine the October 18, 2018 decision of the Madera County Superior Court.

23           In denying Petitioner’s ineffective assistance of counsel claims, the Madera County

24 Superior Court stated:

25           II.    PETITIONER’S PETITION FAILS TO STATE A PRIMA FACIE
                    CASE OF FOR [sic] RELIEF; THEREFORE, THE PETITION IS
26                  DENIED IN ITS ENTIRETY.
27           Our state Constitution guarantees that a person improperly deprived of his or her
             liberty has the right to petition for a writ of habeas corpus. (Cal. Const., art. I, §
28           11; see In re Clark (1993) 5 Cal.4th 750, 764, fn. 2.) “Because a petition for a writ


                                                      10
     Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 11 of 19


 1    of habeas corpus seeks to collaterally attack a presumptively final criminal
      judgment, the petitioner bears a heavy burden initially to plead sufficient grounds
 2    for relief, and then later to prove them. For purposes of collateral attack, all
      presumptions favor the truth, accuracy, and fairness of the conviction and
 3    sentence; defendant thus must undertake the burden of overturning them.
      Society’s interest in the finality of criminal proceedings so demands, and due
 4    process is not thereby offended.” (People v. Duvall (1995) 9 Cal.4th 464, 474–
      475, italics in original, citing People v. Gonzalez (1990) 51 Cal.3d 1179, 1260.)
 5    “The state may properly require that a defendant obtain some concrete
      information on his own before he invokes collateral remedies against a final
 6    judgment.” (People v. Gonzalez, supra, 51 Cal.3d at p. 1260.)

 7    “To satisfy the initial burden of pleading adequate grounds for relief, an
      application for habeas corpus must be made by petition, and ‘[i]f the
 8    imprisonment is alleged to be illegal, the petition must also state in what the
      alleged illegality consists.’ (Pen. Code, § 1474, subd. 2.) The petition should both:
 9    (i) state fully and with particularity the facts on which relief is sought [citations],
      as well as (ii) include copies of reasonably available documentary evidence
10    supporting the claim, including pertinent portions of trial transcripts and affidavits
      or declarations. [citations].” (People v. Duvall, supra, 9 Cal.4th 464, 474.)
11    “Conclusory allegations made without any explanation of the basis for the
      allegations do not warrant relief, let alone an evidentiary hearing.” (People v.
12    Karis (1988) 46 Cal.3d 612, 656.) Reviewing courts will presume the regularity
      of proceedings that resulted in a final judgment, and the subsequent mandate is
13    that the burden is on the petitioner to establish grounds for his release. (See
      Duvall, supra, 9 Cal.4th 464, 474; Gonzalez, supra, 51 Cal.3d at p. 1260; see also
14    In re Williams (1920) 183 Cal. 11, 14 [the burden of proof was necessarily on the
      prisoner]; In re Oxman (1950) 100 Cal.App.2d 148, 150–151 [holding that the
15    court was “unable to determine the matters at issue for lack of a record. While
      petitioner was apparently aware of the fact that such record was essential, he took
16    no steps to provide it. The burden was upon him to do so.”].)

17    An appellate court receiving such a petition evaluates it by asking whether,
      assuming the petition’s factual allegations are true, the petitioner would be
18    entitled to relief. (See In re Clark, supra, 5 Cal.4th 750, 769, fn. 9; In re Lawler
      (1979) 23 Cal.3d 190, 194.) If no prima facie case for relief is stated, the court
19    will summarily deny the petition. (See Clark, supra, at p. 769, fn. 9; In re
      Hochberg (1970) 2 Cal.3d 870, 875, fn. 4.)
20
             a. Ineffective assistance of Counsel Grounds 1 and 2:
21
                     i. Failure to Present Issue on Direct Appeal
22
      “Habeas corpus is not a ‘substitute for a writ of error’ [citation] . . . ‘[i]t is well
23    settled that a writ of habeas corpus ordinarily may not be employed as a substitute
      for an appeal.’ [citations].” (In re Harris (1993) 5 Cal.4th 813, 826–827.) The
24    court in Harris reasoned as follows:

25           “Habeas corpus may thus provide an avenue of relief to those
             unjustly incarcerated when the normal method of relief--i.e., direct
26           appeal--is inadequate. Unlike review on direct appeal, habeas
             corpus does not simply inquire into the correctness of the trial
27           court’s judgment. The scope of habeas corpus is more limited.
             Although the writ of habeas corpus is directed against the
28           custodian of one who is illegally confined, it will reach out to


                                                11
     Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 12 of 19


 1           correct errors of a fundamental jurisdictional or constitutional type
             only. (In re Winchester, supra, 53 Cal.2d at p. 531.)
 2
             The specialized nature of the remedy itself compels the conclusion
 3           that--absent unusual circumstances--the aggrieved party should
             first appeal before resorting to habeas corpus. In this way, habeas
 4           corpus is preserved as an avenue of relief to those for whom the
             standard appellate system failed to operate properly.
 5
             Proper appellate procedure thus demands that, absent strong
 6           justification, issues that could be raised on appeal must initially be
             so presented, and not on habeas corpus in the first instance.
 7           Accordingly, an unjustified failure to present an issue on
             appeal will generally preclude its consideration in a
 8           postconviction petition for writ of habeas corpus. (Dixon, supra,
             41 Cal.2d 756.) ‘[H]abeas corpus cannot serve as a substitute
 9           for an appeal, and, in the absence of special circumstances
             constituting an excuse for failure to employ that remedy, the
10           writ will not lie where the claimed errors could have been, but
             were not, raised upon a timely appeal from a judgment . . . .’
11           [citations].” (Harris, supra, at pp. 828–829, emphasis added.)

12    Thus, claims that could have been raised on appeal are not cognizable on habeas
      corpus unless the petitioner can show that: (1) clear and fundamental
13    constitutional error strikes at the heart of the trial process; (2) the court lacked
      fundamental jurisdiction; (3) the court acted in excess of jurisdiction not requiring
14    a redetermination of facts; or (4) a change in law after the appeal affected the
      petitioner. (In re Dixon (1953) 41 Cal.2d 756, 759; In re Harris, supra, 5 Cal.4th
15    at pp. 829–842.)

16                   ii. Failure to Object To Joinder is Not in and of Itself Ineffective
                         Assistance of Counsel
17
      Petitioner argues that he was denied due process and a fair trial, based on the
18    ineffective assistance of his trial counsel, and appellate counsel (1) To not contest
      the joinder of the two cases; and (2) failure of appellate counsel to appeal trial
19    counsel’s failure.

20    As indicated above, a petition for writ of habeas corpus should attach as exhibits
      all reasonably available documentary evidence or affidavits supporting the claim.
21    (People v. Duvall, supra, 9 Cal.4th 464, 474.) “When a habeas corpus petition is
      prepared by the defendant in propria persona, [courts] require that he ‘allege with
22    particularity the facts upon which he would have a final judgment overturned.’
      [citation] . . . Conclusory allegations made without any explanation of the basis
23    for the allegations do not warrant relief, let alone an evidentiary hearing. . . . ‘The
      burden of sustaining a charge of inadequate or ineffective representation is upon
24    the defendant. The proof . . . must be a demonstrable reality and not a speculative
      matter.’ [citation].” (People v. Karis, supra, 46 Cal.3d 612, 656.)
25
      “To demonstrate that a defendant has received constitutionally inadequate
26    representation by counsel, he or she must show that (1) counsel’s representation
      was deficient, i.e., it fell below an objective standard of reasonableness under
27    prevailing professional norms; and (2) counsel’s deficient performance subjected
      the defendant to prejudice, i.e., there is a reasonable probability that, but for
28    counsel’s failings, the result would have been more favorable to the defendant.”


                                                12
        Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 13 of 19


 1       (In re Alvernaz (1992) 2 Cal.4th 924, 936–37, italics in original; see Strickland v.
         Washington (1984) 466 U.S. 668, 694 [holding that “defendant must show that
 2       there is a reasonable probability that, but for counsel’s unprofessional errors, the
         result of the proceeding would have been different.”].) “That probability must be
 3       one sufficient to undermine confidence in the outcome of the trial. [citations].”
         (People v. Karis, supra, 46 Cal.3d 612, 657, see Strickland, supra, at p. 694.) It is
 4       not a court’s duty to second-guess trial counsel, and great deference is given to
         trial counsel’s tactical decisions. See In re Avena (1996) 12 Cal.4th 694, 722.)
 5
         Further, “the defendant must affirmatively show that the omissions of defense
 6       counsel involved a critical issue, and that the omissions cannot be explained on
         the basis of any knowledgeable choice of tactics.” (People v. Floyd (1970) 1
 7       Cal.3d 694, 709, overruled on other grounds by People v. Wheeler (1978) 22
         Cal.3d 258, 287, fn. 36.) “It is not sufficient to allege merely that the attorney’s
 8       tactics were poor, or that the case might have been handled more effectively.
         [citations].” (Ibid.)
 9
         First, similar to the issues outlined above, Petitioner offers no documentary
10       evidence to support his claim, in the form of a declaration or otherwise. See
         People v. Duvall, supra, 9 Cal.4th 464, 474.) This unsupported allegation is
11       insufficient to entitle petitioner to habeas relief.

12       Further, and more fundamentally, Petitioner has failed to articulate how the
         alleged actions by trial counsel, even if taken as true, resulted in prejudice, such
13       that there is a “reasonable probability that, but for the attorney’s error(s), the
         result would have been different.” (People v. Karis, supra, 46 Cal.3d 612, 657.)
14       Thus, based on these procedural and substantive omissions and irregularities,
         Grounds 1 and 2 are insufficient to entitle Petitioner to relief.
15
         Moreover, Petitioner makes bare allegations that the cases were not proper for
16       joinder but does not cite to the record of any facts that establish that such cases
         were not proper for joinder other than citing the language of the statute.
17
         Additionally, Petitioner has failed to explain why his claim was not made on
18       direct appeal, and none of the exceptions to the rule that “habeas corpus is not an
         available remedy for any claim that was or could have been raised on direct
19       appeal” have been cited. (Harris, supra, at pp. 829–842.) Petitioner is attempting
         to bootstrap this issue by arguing it was not presented on appeal because appellate
20       counsel was also rendered ineffective assistance on this issue by not raising it.

21       Similar to the issue above regarding Petitioner’s other claim of ineffective
         assistance of counsel, even taking all of Petitioner’s as true, he has failed to allege
22       how the actions of trial counsel resulted in prejudice, such that there is a
         “reasonable probability that, but for the attorney’s error(s), the result would have
23       been different.” (People v. Karis, supra, 46 Cal.3d 612, 657.) Petitioner’s position
         seems to be inasmuch as trial counsel did not oppose the joinder of the cases it is
24       therefore evidence of ineffective assistance of counsel. Petitioner does not address
         the substantial amount of evidence that was presented against him at trial as to
25       both cases.

26       Based on these procedural and substantive omissions and irregularities, Grounds 1
         and 2 are insufficient to entitle Petitioner to relief.
27

28 (LD 16).


                                                   13
          Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 14 of 19


 1          A federal court will not review a petitioner’s claims if the state court has denied relief on

 2 those claims pursuant to a state law procedural ground that is independent of federal law and

 3 adequate to support the judgment. Coleman v. Thompson, 501 U.S. 722, 729–30 (1991). This

 4 doctrine of procedural default is based on the concerns of comity and federalism. Id. at 730–32.

 5 In determining whether a state procedural ruling bars federal review, the Court looks to the “last

 6 reasoned opinion on the claim.” Ylst, 501 U.S. at 804. “Where there has been one reasoned state

 7 judgment rejecting a federal claim, [the Court presumes] later unexplained orders upholding that

 8 judgment or rejecting the same claim rest upon the same ground” unless “strong evidence can

 9 refute” the presumption. Id. at 803, 804.

10          Citing to People v. Duvall, 9 Cal.4th 464, 474 (1995), the Madera County Superior Court

11 denied Petitioner’s ineffective assistance of counsel claims based, in part, on Petitioner’s failure

12 to offer documentary evidence in support of his claims. (LD 16). Respondent argues that the

13 “California Supreme Court could have reasonably rejected Petitioner’s claim on the basis that he

14 failed to adequately support it.” (ECF No. 16 at 16). Ordinarily procedural bar issues are

15 resolved first, but courts have recognized that “[p]rocedural bar issues are not infrequently more

16 complex than the merits issues . . . so it may well make sense in some instances to proceed to the

17 merits if the result will be the same.” Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002)

18 (citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)).

19          It is unclear whether denial of relief based on failure to offer documentary evidence is a

20 state law procedural ground that is independent of federal law and adequate to support the

21 judgment. See Hoang v. Madden, No. 8:17-cv-00495-RGK-KES, 2020 WL 5665809, at *7 (C.D.

22 Cal. Aug. 14, 2020) (citing Kamfolt v. Lizarraga, No. 17-cv-00970-HSG, 2019 WL 917424, at

23 *6 (N.D. Cal. Feb. 25, 2019) (citing cases in which district courts have noted uncertainty about

24 whether Duvall’s procedural requirement of attaching reasonably available documentary

25 evidence gives rise to procedural default)), report and recommendation adopted, 2020 WL

26 5658346 (C.D. Cal. Sept. 21, 2020). Accordingly, the Court will proceed to review the
27 ineffective assistance of counsel claims on the merits applying AEDPA deference. See Apelt v.

28 Ryan, 878 F.3d 800, 825 (9th Cir. 2017) (“[W]hen a state court ‘double-barrels’ its decision—


                                                     14
             Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 15 of 19


 1 holding that a claim was procedurally barred and denying the claim on its merits—both its

 2 procedural default ruling and its merits ruling are entitled to deferential review by federal courts,

 3 as intended by AEDPA.”).9

 4                       a. Trial Counsel

 5              In his first claim for relief, Petitioner asserts that trial counsel was ineffective for

 6 requesting that Petitioner’s domestic violence charge and sexual assault charge be joined for

 7 trial. (ECF No. 1 at 5). Petitioner argues that trial counsel joined the two charges, in violation of

 8 California Penal Code section 954. (Id. at 36). Petitioner contends that trial counsel’s error

 9 resulted in prejudice because evidence of each charge was not cross-admissible and the

10 “domestic violence case brought in evidence which demonstrated hatred and cruelty, while the

11 sexual assault case inflamed the jury against the petitioner.” (Id. at 38).

12              The Court “must indulge a strong presumption that counsel’s conduct falls within the

13 wide range of reasonable professional assistance; that is, the defendant must overcome the

14 presumption that, under the circumstances, the challenged action ‘might be considered sound

15 trial strategy.’” Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101

16 (1955)). This “presumption has particular force where a petitioner bases his ineffective-

17 assistance claim solely on the trial record, creating a situation in which a court ‘may have no way

18 of knowing whether a seemingly unusual or misguided action by counsel had a sound strategic

19 motive.’” Yarborough v. Gentry, 540 U.S. 1, 8 (2003) (quoting Massaro v. United States, 538
20 U.S. 500, 505 (2003)).

21              Here, Petitioner fails to overcome the strong presumption that counsel’s request to join

22 Petitioner’s domestic violence and sexual assault charges for trial falls within the wide range of

23
     9
         The Court notes that the Madera County Superior Court also denied Petitioner’s ineffective assistance of counsel
24 claims based, in part, on Petitioner’s failure to raise the issues on direct appeal. (LD 16). “Under the so-called
     ‘Dixon bar,’ a defendant procedurally defaults a claim raised for the first time on state collateral review if he could
     have raised it earlier on direct appeal.” Johnson v. Lee, 136 S. Ct. 1802, 1804 (2016) (citing In re Dixon, 41 Cal. 2d
25   756, 759, 264 P. 2d 513, 514 (1953)). Although the Dixon bar “qualifies as adequate to bar federal habeas review,”
     Johnson, 136 S. Ct. at 1806, procedural default is an affirmative defense that the state must assert; otherwise the
26   defense is waived, Vang v. Nevada, 329 F.3d 1069, 1073 (9th Cir. 2003). Here, Respondent has not asserted that
     Petitioner’s claims have been procedurally defaulted due to failure to raise the issues on direct appeal. Moreover, the
27   Dixon bar “do[es] not apply . . . to claims of ineffective assistance of trial counsel, even if the habeas corpus claim is
     based solely on the appellate record.” In re Robbins, 18 Cal. 4th 770, 813 n.34 (1998). “While it is unusual to reject
     a state court’s use of a procedural bar on the ground that it was erroneously applied . . . an erroneously applied
28   procedural rule does not bar federal habeas review.” Sivak v. Hardison, 658 F.3d 898, 907 (9th Cir. 2011).


                                                                15
          Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 16 of 19


 1 reasonable professional assistance. Joinder was permissible under state law. See People v. Arias,

 2 13 Cal. 4th 92, 127 (1996) (holding that that trial court was correct in its “determination that the

 3 offenses, all involving assaultive behavior, were of the same class, and thus properly joinable”);

 4 People v. McGee, No. C043922, 2005 WL 859411, at *10 (Cal. Ct. App. Apr. 15, 2005)

 5 (citations omitted) (“Offenses are of the same class of crimes if they share common

 6 characteristics or attributes, such as whether they are assaultive in nature. Domestic violence is

 7 an assaultive crime. Because the sex offenses charged in counts one through four are also

 8 assaultive, the charged offenses are all of the same class and therefore meet the initial threshold

 9 for joinder.”), as modified (Apr. 27, 2005). Further, if, as alleged by Petitioner, the unlawful

10 sexual penetration charge was fabricated by the minor in retaliation for mistreatment of the

11 minor’s older sister, it would be reasonable for trial counsel to join the cases in order to pursue

12 this theory and to have a single jury evaluate all the evidence and both alleged victims’

13 credibility. Although Petitioner asserts that trial counsel requested joinder solely to ease his

14 caseload, (ECF No. 1 at 36), it was not objectively unreasonable for the state court to reject this

15 contention where there is no evidence in the record to support this allegation other than

16 Petitioner’s self-serving statement.

17          Petitioner also fails to show that it was objectively unreasonable for the state court to

18 conclude that Petitioner had not established that there is “a reasonable probability that, but for

19 counsel’s unprofessional errors, the result of the proceeding would have been different.”
20 Strickland, 466 U.S. at 694. Here, the evidence presented at trial relating to each charge was

21 distinct and easy to keep separate. See Bean v. Calderon, 163 F.3d 1073, 1085 (9th Cir. 1998)

22 (“[P]rejudice generally does not arise from joinder when the evidence of each crime is simple

23 and distinct[.]”). Additionally, the record before this Court does not establish that there was a

24 significant disparity in the relative strength of the two charges. See Sandoval v. Calderon, 241

25 F.3d 765, 772 (9th Cir. 2000) (noting that joinder is improper “where the State joined a strong

26 evidentiary case with a much weaker case in the hope that the cumulation of evidence would lead
27 to convictions in both cases”). As noted by the state court, “Petitioner does not address the

28 substantial amount of evidence that was presented against him at trial as to both cases.” (LD 16).


                                                     16
          Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 17 of 19


 1          Based on the foregoing, under the “doubly deferential” AEDPA review of ineffective

 2 assistance of counsel claims, the state court’s denial with respect to trial counsel allowing joinder

 3 of Petitioner’s domestic violence and sexual assault charges for trial was not contrary to, or an

 4 unreasonable application of, clearly established federal law, nor was it based on an unreasonable

 5 determination of fact. The decision was not “so lacking in justification that there was an error

 6 well understood and comprehended in existing law beyond any possibility for fairminded

 7 disagreement.” Richter, 562 U.S. at 103. Accordingly, Petitioner is not entitled to habeas relief

 8 on his first claim, and it should be denied.

 9                  b. Appellate Counsel

10          In his second claim for relief, Petitioner asserts that appellate counsel was ineffective for

11 failing to raise a claim of ineffective assistance of trial counsel regarding the joinder of the

12 domestic violence and sexual assault charges for trial. (ECF No. 1 at 7). This claim was raised in

13 all three of Petitioner’s state habeas petitions. As set forth in section IV(A)(2), supra, the Court

14 will “look through” the California Supreme Court’s summary denial and examine the decision of

15 the Madera County Superior Court.

16          Appellate counsel does not have a constitutional obligation to raise every nonfrivolous

17 issue on appeal. Jones v. Barnes, 463 U.S. 745, 754 (1983). In fact, the “process of ‘winnowing

18 out weaker arguments on appeal and focusing on’ those more likely to prevail, far from being

19 evidence of incompetence, is the hallmark of effective appellate advocacy.” Smith v. Murray,
20 477 U.S. 527, 536 (1986) (quoting Jones, 463 U.S. at 751–52). As discussed in section

21 IV(A)(2)(a), supra, the state court reasonably concluded that trial counsel was not ineffective

22 with respect to the joinder of the domestic violence and sexual assault charges for trial.

23 Therefore, under the “doubly deferential” AEDPA review of ineffective assistance of counsel

24 claims, the state court’s denial with respect to appellate counsel’s failure to raise trial counsel’s

25 error on direct appeal was not contrary to, or an unreasonable application of, clearly established

26 federal law, nor was it based on an unreasonable determination of fact. The decision was not “so
27 lacking in justification that there was an error well understood and comprehended in existing law

28 ///


                                                      17
          Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 18 of 19


 1 beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103. Accordingly,

 2 Petitioner is not entitled to habeas relief on his second claim, and it should be denied.

 3          B. Erroneous Actual Innocence Claim

 4          In his third claim for relief, Petitioner asserts that the state court abused its discretion by

 5 construing an actual innocence claim that was not asserted by Petitioner and denying habeas

 6 relief based on Petitioner’s failure to articulate that claim. (ECF No. 1 at 8). Respondent argues

 7 that: (1) none of the state courts inserted any extrinsic claims into Petitioner’s petitions or denied

 8 him relief based on such claims; (2) any mistake the lower state court made in construing

 9 Petitioner’s claims should not be attributed to the California Supreme Court; and (3) Petitioner

10 fails to state a federal constitutional claim. (ECF No. 16 at 20).

11          Petitioner’s third claim for relief “alleg[es] errors in the state post-conviction review

12 process [that] is not addressable through habeas corpus proceedings.” Franzen v. Brinkman, 877

13 F.2d 26, 26 (9th Cir. 1989). Accord Cooper v. Neven, 641 F.3d 322, 331–32 (9th Cir. 2011)

14 (finding due process claims arising out of the state trial court’s consideration of a petitioner’s

15 state habeas petition were not cognizable for federal habeas review). Accordingly, Petitioner is

16 not entitled to habeas relief on his third claim, and it should be denied.

17          C. State Courts’ Failure to Issue Orders to Show Cause

18          In his fourth claim for relief, Petitioner asserts that the state courts violated California

19 Rule of Court 4.551(c) by failing to issue an order to show cause. (ECF No. 1 at 10). The Court
20 finds such a claim is not cognizable in federal habeas corpus. See Swarthout v. Cooke, 562 U.S.

21 216, 219 (2011) (per curiam) (“We have stated many times that federal habeas corpus relief does

22 not lie for errors of state law.”); Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (per curiam) (“[I]t is

23 only noncompliance with federal law that renders a State’s criminal judgment susceptible to

24 collateral attack in the federal courts.”); Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996)

25 (citations omitted) (“We accept a state court’s interpretation of state law, and alleged errors in

26 the application of state law are not cognizable in federal habeas corpus.”). Accordingly,
27 Petitioner is not entitled to habeas relief on his fourth claim, and it should be denied.

28 ///


                                                       18
         Case 1:20-cv-00602-DAD-EPG Document 25 Filed 02/12/21 Page 19 of 19


 1                                                  V.

 2                                       RECOMMENDATION

 3          Based on the foregoing, the undersigned HEREBY RECOMMENDS that the petition for

 4 writ of habeas corpus be DENIED.

 5          This Findings and Recommendation is submitted to the assigned United States District

 6 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 7 Rules of Practice for the United States District Court, Eastern District of California. Within

 8 THIRTY (30) days after service of the Findings and Recommendation, any party may file

 9 written objections with the court and serve a copy on all parties. Such a document should be

10 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

11 objections shall be served and filed within fourteen (14) days after service of the objections. The

12 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

13 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

14 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

15 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

16 Cir. 1991)).

17
     IT IS SO ORDERED.
18

19      Dated:    February 12, 2021                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                    19
